

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 18th day of
June, 2008, by and between MedaSorb Technologies Corporation, (the "Company"),
and Al Kraus ("Employee"). This Employment agreement is contingent upon closing
a $4 million Series B financing led by NJTC Venture Fund (“NJTC”) in June 2008
and will replace the employment agreement executed between Employee and the
Company dated December 31, 2007. If this condition is not met, there will be no
change in the Employee’s current employment agreement.


The Company wishes to employ Employee as Chief Executive Officer upon the terms
and conditions set forth in this Agreement and Employee is willing to accept
employment subject to the terms and conditions set forth below.


Accordingly, the parties, intending to be legally bound, agree as follows:


1. Employment and Term


1.1 Employment. Subject to the terms and conditions hereof, the Company hereby
employs Employee during the term of employment set forth in Section 1.2 to serve
as President and Chief Executive Officer of the Company and perform such
services and duties as are normally and customarily associated with such
position as well as such other associated duties as the Board of Directors shall
determine. Employee hereby accepts such employment and agrees to devote
sufficient time, attention and energies during regular business hours to
effectively perform his duties and obligations hereunder, devoting five full
business days each week to the Company's business, with three days at the
Company’s office, and the remaining two days at his discretion, provided he
remains available by telephone, e-mail or other form of communication. Prior to
executing this agreement, Employee will produce a 100 day plan acceptable to
NJTC, outlining the Company’s goals for the first 100 days post-closing of the
Series B investment. At the end of the first 100 days post-closing, the Board
will evaluate the Employee’s ability to execute on this 100-day plan. If found
to be deficient, as judged by the Board, Employee will be required to work 5
days a week in the Company’s offices for the remainder of the employment
agreement.
 
1.2 Term. The term of employment of Employee under this Agreement shall begin on
the date hereof and end on December 31, 2008, subject to the provisions for
early termination set forth herein.


2. Compensation. In consideration of the services to be rendered hereunder,(a)
the Company hereby agrees to pay Employee an annual base compensation of
$216,351 payable in equal semimonthly installments in accordance with the usual
practice of the Company which base compensation shall be subject to annual
review (but his compensation may not be reduced from then current level) by the
Compensation Committee, and (b) until such time as the Company obtains
additional equity ( including any form of financing or investment that can
convert to equity) capital of $4 million, the Company agrees to grant Employee
stock options for that number of shares of common stock that will enable him to
continue holding 5% of the outstanding shares of common stock of the Company,
determined and granted upon closing of Series B investment date hereof at the
market price per share (the “Options”) on the date the options are granted. In
the event more than $4 million is raised in a single financing, such
anti-dilution protection will only give effect to the first $4 million raised in
such financing. Conversely, if less than $4 million is raised in a single
financing, such anti-dilution protection will continue to apply to successive
financings until an aggregate of $4 million has been raised following December
31, 2007, giving effect only to the first $4 million raised following December
31, 2007. Options issued to employee per this section shall be deemed fully
vested on issuance. It is also understood that the Employee's Options will be
adjusted on the same basis as all other stock holders to account for any stock
split, stock dividend, combination or recapitalization.



--------------------------------------------------------------------------------


 
3. Benefits.


3.1 Participation in Plans. During the term hereof, Employee shall be entitled
to participate on the same terms as afforded other executive officers in any
group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions
thereof; provided that in no case shall the benefits be reduced or less than
that granted, awarded or provided to Employee on the date hereof.


3.2 Reasonable Business Expenses. Employee shall be allowed reimbursement for
reasonable business expenses in connection with the performance of his duties
hereunder upon presentation by Employee of the details of, vouchers for, such
expenses, including tourist class commercial air travel, and Employee shall be
furnished reasonable office space, assistance and facilities.


3.3 Vacation. Employee shall be entitled to a vacation (without deduction of
salary or other compensation) for the period as is in conformity with the
Company's policy regarding vacations for management employees (but in no event
less than four weeks per year).


3.4 Bonuses. Employee may receive such discretionary bonuses as the Board of
Directors, in its sole discretion and from time to time, deem appropriate.
Previously issued and any future option grants that the Board may grant as a
bonus, will not count toward the 5% described in Section 2 above.


3.5 Automobile Allowance. The Company agrees to pay Employee each month an
automobile allowance of $500.00 per month throughout the term of this Agreement.


4. Early Termination of Employment


4.1 Termination for Justifiable Cause. In addition to termination pursuant to
Section 1.2, the Company, by written notice to Employee authorized by a majority
of the Directors other than Employee, may terminate Employee's employment for
"justifiable cause", which shall mean any of the following events: (a)
adjudication by a court of competent jurisdiction that Employee has committed an
act of fraud or dishonesty resulting or intended to result, directly or
indirectly, in personal enrichment at the expense of the Company; (b) an
indictment of a felony (other than a motor vehicle related matter) involving
moral turpitude; (c) repeated failure or refusal by
Employee to follow written policies and directions reasonably established by the
Board of Directors that go uncorrected for a period of thirty (30) consecutive
days after written notice has been provided to Employee; or (d) persistent
willful failure by Employee to fulfill his duties hereunder that goes
uncorrected for a period of thirty (30) consecutive days after written notice
has been provided Employee., In the event of 4.1 (c) or 4.1 (d), Employee will
be receive 15 calendar days of notice, after which his employment will
terminate.


4.2 In the event that the Board of Directors reasonably determines that Employee
has committed a felony (other than a motor vehicle related matter), a material
act of fraud or other willful tort against the Company, it shall have the right
to suspend Employee from his position and duties hereunder without compensation
until such time as either the action is dropped or no longer pursued or a final
adjudication of Employee's actions is made by a court (whether civil or criminal
as appropriate) of competent jurisdiction. Should said adjudication find
Employee innocent (or not at fault) or the action is dropped or no longer
pursued, the Company shall promptly pay him all unpaid back salary together with
interest on said amount (at the average consumer loan rate published by
Citibank, N.A., during the suspension period) and, if said final adjudication is
rendered or action dropped or no longer pursued within 12 months of Employee's
suspension, he may, at his option, be reinstated to his position and this
Agreement continued as if never interrupted.


4.3 Permanent Disability of Employee. The Company shall have the right to
terminate Employee's employment hereunder if the Directors shall in good faith
and on the basis of reasonable medical evidence determine that Employee, by
reason of physical or mental disability, has been unable to perform the services
required of him hereunder for more than 120 consecutive days or an aggregate of
180 calendar days, during any 12-month period. Such termination shall be
effective as of the last day of the month following the month in which the
Company shall have given notice to Employee of its intention to terminate
pursuant to this paragraph. Company paid Disability Benefits will be activated
90 days after termination.



--------------------------------------------------------------------------------


 
4.4 Compensation Upon Early Termination.


(a) In the event of termination of this Agreement for "justifiable cause" as
described in Section 4.1, or pursuant to Section 1.2 hereof, Employee shall be
entitled to the compensation earned by him before the effective date of
termination, as provided for in this Agreement, computed pro rata up to and
including that date, in lieu of salary and other benefits under this Agreement.


(b) If prior to the expiration of the term of this Agreement Employee dies, the
Company shall continue Employee's compensation and coverage of Employee's direct
dependents (if any and if they are eligible) under all plans or programs of the
types listed in Section 3.1 for a period of 120 days, provided that no benefits
will continue past the end of the term of this Agreement.


(c) Upon a Change of Control or upon Employee's termination for "Good Reason" as
defined below, Employee shall then be entitled to receive, in lieu of salary and
other benefits under this Agreement, (i) an amount equal to two weeks of his
then-current base salary for every year Employee was employed by the Company,
payable in equal semi-monthly installments over the next three (3) months
following termination in arrears without interest (ii) continued coverage under
all plans or programs of the types listed in Section 3.1 until the sooner of 1.0
year or one (1) month after Employee becomes otherwise employed and eligible for
other comparable coverage, and (iii) all other benefits provided to Employee
under this Agreement for a period of thirty (30) days.


4.5 In the event Employee is terminated for any reason other than for
"justifiable cause" as defined in Section 4.1 hereof, death, disability or
voluntary termination (unless the Company and Employee mutually agree to such
voluntary termination), then all unexercised options granted to Employee under
the Company's option plan (including without limitation the Options granted
pursuant to Section 2(b) hereof) shall be deemed fully vested and exercisable
immediately upon Employee's termination. The foregoing benefit shall be in
addition to, and not in lieu of, any similar benefit that may be contained in
any other agreement between Company and Employee.


4.6 (a) Upon the occurrence of a Change of Control of the Company or Employee
terminates for Good Reason pursuant to Section 4.6(d)(i), all options granted to
Employee under the Company option plan and the Options granted to Employee
pursuant to Section 2(b) hereof shall be automatically fully vested and
exercisable immediately upon a Change of Control.


(b) For purposes of this Agreement, "Change of Control" shall be deemed to have
occurred if, during the term of this agreement:


(i) the beneficial ownership of at least 50% of the Company's voting securities
or all or substantially all of the assets of the Company shall have been
acquired, directly or indirectly by a single person or a group of affiliated
persons, other than the Employee or a group in which the Employee is a member,
in any transaction or series of transactions, excluding a Series B equity
investment; or


(ii) as the result of or in connection with any cash tender offer, exchange
offer, sale of assets, merger, consolidation or other business combination of
the Company with another corporation or entity the new Board of Directors is
comprised of a majority of Directors chosen or elected by the members of the
new/combined entity who were not members of the Company before such cash tender
offer, exchange offer, sale of assets, merger, consolidation or other business
combination of the Company with another corporation or entity.


(c) For purposes of this Agreement, the date of Change of Control shall mean the
earlier to occur of:



--------------------------------------------------------------------------------


 
(i) the first date on which a single person or group of affiliated persons
acquires the beneficial ownership of 50% or more of the Company's voting
securities or all or substantially all of the Company's assets in any
transaction or series of transactions; or


(ii) the date on which a cash tender offer, exchange offer, sale of assets,
merger, consolidation other business combination resulting in the change in the
Board of Directors contemplated by Section 4.5 hereof is consummated.


(d) For purposes of this Agreement, the term "Good Reason" shall mean the
occurrence of any of the following events without the Employee's express written
consent.


(i) the assignment to Employee of any duties that are not in the same corporate
capacity or area of operations or are not of the same general nature as
Employee's duties with Company; or


(ii) the Company's assigning Employee to an office other than the principal
office of the Company. The current principal office is located in Monmouth
Junction, New Jersey and the Company represents to Employee that there is at
this time no intention on the part of the Company to move said principal office
beyond a radius of 50 miles from Monmouth Junction, New Jersey.


This clause (ii), however, shall in no way limit the complete discretion of the
Board of Directors to relocate the principal office of the Company at any time
in the future. In the event, however, that the Company does move its principal
office beyond a 50 mile radius of Monmouth Junction, N.J., Employee shall have
the right, for 120 days after the decision of the Board of Directors to
relocate, to elect (by written notice to the Board of Directors) to terminate
this Agreement and receive upon the date of termination, in lieu of all
compensation and privileges provided for herein (except as set forth in the
subsequent sentence), that number of options equal to one additional year's
vesting hereunder, provided Employee remains with the Company for a period (up
to 12 months) (the "Transition Period") sufficient to assist the Company to make
an expeditious and effective transition to the new location. The end of such
Transition Period shall be deemed the date of termination for the purposes of
this Section. Notwithstanding anything set forth herein to the contrary, in the
event the Company moves its principal office beyond a 50 mile radius from
Princeton, New Jersey, the Company shall be obligated to pay to Employee the
amount of compensation and benefits set forth in Section 4.4(c) hereof
commencing after the Transition Period set forth above.


5. Confidentiality and Non-Competition.


5.1 (i) Confidentiality. During the term of employment under this Agreement,
Employee will have access to and become acquainted with various confidential
information including without limitation, trade secrets, customer relationships,
formulas, devices, inventions, processes, know-how, financial information and
other compilations of information, records, and specifications, which are owned
by the Company. Employee shall not disclose any of the Company's confidential
information, directly or indirectly, or use them in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of his employment for the Company. All files, records, documents,
drawings, specifications, equipment and similar items relating to the business
of the Company, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company under any circumstances whatsoever
without the prior written consent of the Company, and if removed shall be
immediately returned to the Company upon any termination of his employment and
no copies thereof shall be kept by Employee, provided, however, that Employee
shall be entitled to retain documents reasonably related to his interest as a
shareholder.



--------------------------------------------------------------------------------


 
(ii) Inventions and Shop Right. Every invention, discovery or improvement made
or conceived by Employee related to the business of the Company during his
employment by the Company whenever and wherever made or conceived, and whether
or not during business hours, of any product, article, appliance, tool, device,
formula, process, machinery or pattern similar to, or which constitutes an
improvement, on those heretofore, now or at any time during this employment,
manufactured or used by the Company in connection with the manufacture or
process of any product heretofore or now or hereafter manufactured by the
Company, or of any product which shall or could reasonably be manufactured in
the reasonable expansion of the Company's business, shall be and continue remain
the Company's exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that he will immediately disclose it
to the Company and to no one else and thenceforth will treat it as the property
and secret of the Company. Employee will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require
but at the Company's expense to obtain Letters Patent in the United States and
foreign countries, for such invention, discovery or improvement and for the
purpose of vesting title thereto in the Company, all without any reimbursement
for expenses or otherwise and without any additional compensation of any kind to
Employee.


5.2 Non-Competition. In the event of a termination of this Agreement for any
reason, Employee shall be prohibited for a period of one (1) year from the
effective date of this separation from engaging in any business in competition
with that of the Company in those states within the United States and those
countries outside the United States in which the Company at the time of
Employee's separation has conducted business or where Company has written a
reasonable plan to conduct business in the next 12 months or directly or
indirectly advising or consulting to or otherwise performing services for or
providing assistance to any person, firm, corporation, or other entity engaged
in such competitive business, provided, however, nothing herein contained shall
be construed as (a) preventing Employee from investing his personal assets in
any businesses which do not compete directly or indirectly with the Company,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially at any time 3% or more of equity securities of
any corporation engaged in a business which is competitive, directly or
indirectly, to that of the Company, (c) preventing Employee from engaging in any
activities, if he receives the prior authorization of the Directors.
Notwithstanding anything herein to the contrary this Section 5.2 shall not be
effective in the event Employee has been discharged for any reason other than
"justifiable cause" or voluntarily leaves the employment of the Company with the
mutual agreement of the Company.


5.3 Subsequent to the termination of this Agreement, Employee will not for a
period of one (1) year materially interfere with or disrupt the Company's
business relationship with its customers or suppliers or employ any person who
was employed with the Company at any time during the 6 months prior to
Employee's termination, or for a period of three (3) years, directly or
indirectly solicit any of the employees to leave the employ of the Company. In
consideration for the above, employee will receive a severance of (2) two weeks
salary for each year employed at Company upon termination of employment


6. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its
President or Secretary) or forty eight (48) hours after deposit thereof in the
U.S. mail, postage prepaid, addressed to Employee, at last known address as
carried in the records of the Company, or to the Company, at the corporate
headquarters, to the attention of the Secretary, or to such other address as the
party to be notified may specify by notice to the other party.


7. Assigns and Successors. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company and the rights and obligations of Employee shall move
to the benefit of and shall be binding on Employee and his legal representatives
or heirs. This agreement constitutes a personal service agreement and Employee's
obligations hereunder may not be transferred or assigned by Employee.



--------------------------------------------------------------------------------


 
8. Amendment Waiver. This Agreement may be amended, and any right or claim
hereunder waived, only by a written instrument signed by both Employee and the
Company, following authorization by a majority of Directors. Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement. No amendment or waiver
of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party of this Agreement.


9. Injunction.


(a) Should Employee at any time violate or threaten to violate any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from doing or continuing to do or performing any such acts,
and Employee hereby consents to the issuance of such an injunction.


(b) In the event that a proceeding is bought in equity to enforce the provisions
of this paragraph, Employee shall not urge as a defense that there is an
adequate remedy at law, nor shall the Company be prevented from seeking any
other remedies which may be available.


(c) The existence of a claim or cause of action by the Company against Employee,
or by Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the endorsement by the Company of
the foregoing restrictive covenants but shall be litigated separately.


(d) The provisions of this Section 9 shall survive termination of this
Agreement.


10. Governing Law and Jurisdiction. This Agreement in its interpretation and
application and enforcement shall be governed by the law of the State of New
Jersey without application of its conflict of laws provisions, and any legal
action commenced by either party seeking interpretation, application and/or
enforcement of this Agreement shall be brought only in the State of New Jersey
of federal court sitting in Princeton, NJ.


11. Prior Agreements. This Agreement supersedes and replaces any and all prior
employment agreements between the parties as to its subject matter.


12. Construction. Paragraph headings are for convenience only and shall not be
considered a part of the terms and provisions of this Agreement.


13. Effective Date. The effective date of this Agreement shall be
June              , 2008.


IN WITNESS WHEREOF, the parties have executed this Agreement.



MEDASORB TECHNOLOGIES CORPORATION  
EMPLOYEE
            By:
 /s/ Vincent Capponi
 
/s/ Al Kraus
     
  Al Kraus
 

 

--------------------------------------------------------------------------------

